Citation Nr: 0524294	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Whether the rating of the veteran's service-connected 
PTSD was properly reduced from 100 percent to 30 percent, 
effective on July 1, 2002.  




REPRESENTATION

Appellant represented by:  (To Be Clarified)





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from May 1968 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2004.  

A review of the record reflects that the veteran is seeking a 
total disability rating based on individual unemployability 
(TDIU).  As this issue has not been procedurally developed, 
the Board is referring it to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The issue of whether the rating of the service-connected PTSD 
was properly reduced from 100 percent to 30 percent, 
effective on July 1, 2002 is addressed in the REMAND portion 
of this document.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 70 
percent for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130 including Diagnostic Code 9411 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues to be determined herein.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a hearing in 
October 2004.  

Further, by September 2002 letter, he has been notified of 
the evidence needed to establish the benefits sought and 
advised to either supply sufficient information for the RO to 
assist in obtaining relevant evidence or to submit such 
evidence himself.  

The Board deems this notice to be tantamount to asking the 
veteran to submit all relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Via that 
letter, he has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA.  To the extent 
that the action taken hereinbelow is favorable to the 
veteran, any further action would only serve to burden VA 
with no foreseeable benefits flowing to the veteran.  


Factual Background 

By February 1999 rating decision, the RO granted service 
connection for PTSD and assigned an evaluation of 30 percent 
effective in May 1998.  

By June 1999 rating decision, the RO declined to assign an 
increased rating for the service-connected PTSD.  

In December 1999, the veteran was hospitalized.  On 
admission, he reported a history of drug abuse.  

In September 2000, the veteran filed a claim for an increased 
rating for his service-connected PTSD.  

In October 2000, the veteran was admitted to a VA medical 
facility for psychiatric treatment.  

A December 2000 psychiatric report reflected that the veteran 
was appropriately dressed and goal directed.  He was oriented 
in all spheres, and memory was intact.  There was a good fund 
of general information.  

The veteran was experiencing no delusions or hallucinations.  
Thinking was abstract, and judgment was intact.  The 
veteran's mood was somewhat anxious and mildly depressed.  He 
expressed no suicidal or homicidal ideation.  

The diagnosis was that of PTSD, alcoholism in remission and 
cocaine dependence in remission.  A personality disorder, not 
otherwise specified, was also found.  

A January 2001 progress note reflected that the veteran was 
experiencing severe PTSD symptoms and that a recent visit to 
the Vietnam Memorial precipitated nightmares.  

A report of contact dated in February 2001 indicated that the 
veteran inquired as to his claim for an increased rating for 
the service-connected PTSD.  The document reflected that the 
veteran was still hospitalized and that he desired 
information as to when his temporary total disability 
benefits would be paid.  

The veteran was discharged from the hospital that month but 
did not return as scheduled in March 2001.  

By March 2001 rating decision, the RO assigned a 100 percent 
evaluation for the service-connected PTSD effective on 
October 16, 2001, the date of admission.  

In its explanation of the award, it was noted that a 
temporary total evaluation of 100 percent was assigned due to 
hospitalization at the VA Medical Center for a period of over 
21 days for treatment of service-connected PTSD.  

It was noted that an evaluation in excess of 30 percent was 
otherwise not warranted.  The rating sheet appended to the 
rating decision indicated that a 100 percent evaluation was 
assigned effective on October 16, 2000.  No end date was 
listed.  

On July 2001 VA psychiatric examination, the veteran 
indicated that he lived with three of his adult children and 
was working as an embalming technician.  

The veteran complained of intrusive thoughts occurring 
approximately three times a week and of nightmares once or 
twice a week.  He stated that he felt nervous and anxious.  

The veteran indicated that he often felt numb and startled 
easily.  He reported insomnia and frequent waking.  He stated 
that he was easily angered and had difficulty with 
concentration.  

The veteran also reported a long history of cocaine 
dependence between the ages of 45 and 50 but that drug abuse 
did not interfere with his work.  He denied current drug and 
alcohol use.  

The veteran asserted that he had no history of suicide 
attempts, but heard a voice instructing him to commit suicide 
recently.  He denied any actual plan to harm himself or 
others.  

The examiner indicated that the veteran was cooperative and 
established good eye contact.  His speech was normal.  His 
affect was dysphoric, restricted and blunted.  There was no 
evidence of hallucinations other than the voice instructing 
him to commit suicide.  Thought process was goal-directed, 
and cognition was grossly intact.  

The examiner assessed that the veteran was suffering from 
major depression and PTSD.  The examiner diagnosed chronic 
severe PTSD, chronic severe major depression, psychosis not 
otherwise specified, and chronic pain disorder.  

In February 2002, the RO proposed to reduce the veteran's 
PTSD disability evaluation from 100 percent to 30 percent and 
indicated that assigning a 100 percent evaluation for PTSD 
beyond his period of hospitalization occurred in error.  The 
veteran was notified of the RO's proposal by letter dated 
that month.  

The veteran was scheduled for a VA psychiatric examination in 
February 2002.  He failed to appear for the examination and 
did not provide an explanation or request a postponement.  

By an April 2002 rating decision, the RO reduced the 
veteran's PTSD evaluation from 100 to 30 percent effective on 
July 1, 2002.  

In an August 2002 written statement, the veteran indicated 
that he never received notice of the proposed reduction in 
his service-connected PTSD disability evaluation.  

In another statement dated in that month, the veteran 
asserted that his PTSD symptoms had not improved and that he 
was unable to work.  He further indicated that his PTSD 
symptoms have been a major cause of a recent relapse of drug 
abuse.  

On September 2002 VA psychiatric examination, the veteran 
indicated that he had been unemployed since 1992.  

The examiner found the veteran's contention credible because, 
in addition to PTSD and major depression, he had been 
diagnosed with a psychotic disorder.  That coupled with a 
relatively low global assessment of function (GAF) score did 
not, according to the examiner, bode well for full-time 
employment.  

The veteran further indicated that, at the time of his last 
scheduled VA psychiatric examination, he had been living with 
his brother in Philadelphia and, upon the sale of his 
brother's house, had rented an apartment.  

Thereafter, in May 2002, the veteran entered the Albert 
Einstein Medical Center in Philadelphia for two months for 
treatment of an artificial hip.  

In July 2002, the veteran entered an inpatient VA substance 
abuse program.  The veteran stated that the proposed 
reduction letter was likely sent to his mother's address and 
that he never received it.  He found out of the rating 
reduction when his direct deposit transfer of VA funds was 
less than he expected.  

The veteran reported having dissociative episodes and 
intrusive thoughts, irregular sleep patterns, isolation when 
not living with family members, nightmares that occurred 
three times a week, and survivor's guilt.  

Objectively, the examiner noted that the veteran was 
cooperative but had some memory deficits.  Intellectual 
functioning appeared average but he appeared to have little 
capacity for abstraction.  He appeared depressed.  

The examiner asserted that it was difficult to differentiate 
PTSD symptoms from those attributable to substance abuse.  
The veteran indicated that he would hear voices telling him 
to protect himself should he enter a wooded park or forest.  

The examiner opined that these were not hallucinations but 
rather more extreme symptomatology associated with PTSD.  The 
veteran was not considered a danger to himself.  

The examiner opined that, were it not for his physical 
impairment and addictions, the veteran would likely be 
qualified for some type of "lower level" work.  The 
veteran, however, had not worked for some time due to 
physical ailments and substance abuse.  

The examiner indicated that the veteran entered and completed 
one inpatient PTSD program but was turned down for admission 
on two subsequent occasions.  The reason provided on both 
occasions was that the veteran received the full benefit of 
the program and that he could not be helped further.  

The examiner thus opined that the veteran's prognosis for 
marked improvement in functioning was poor.  The examiner 
also opined that, due to the veteran's drug abuse, it was 
questionable whether he was competent to handle VA funds.  

The examiner diagnosed continuous cocaine dependence, 
adjustment disorder with anxiety and depression secondary to 
medical conditions, alcohol abuse in partial remission, 
moderate to severe PTSD with depressive features and chronic 
pain disorder.  The examiner assigned a GAF score of 37.  

In October 2004, the veteran testified at the hearing that 
his PTSD symptomatology had worsened after the events of 
September 11, 2001 and that he was suffering from such 
manifestations as nightmares and avoidance of war-related 
stimuli.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  Separate rating codes identify the 
various disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 
4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:  

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Based on a careful review of the medical evidence in this 
case, the veteran is shown to be experiencing an overall 
level of psychiatric impairment that may be attributed to his 
service-connected PTSD that is consistent with the rating 
criteria that warrants the assignment of a 70 percent rating.  

The evidence reflects that the veteran is clearly 
experiencing sleeplessness, nightmares, social isolation when 
not residing with family, a reduced ability to work, some 
memory deficits and a lessened ability to think abstractly.  

In addition, the veteran is shown to have required extensive 
medical care for his symptoms that have been compensated as 
being due to the service-connected PTSD.  The veteran is 
shown to have been assigned a temporary total rating for 
treatment of the service-connected PTSD in this regard.  

Such symptoms coupled with the examination findings described 
as approaching severe PTSD, in the Board's view, present a 
degree of disablement that more closely approximates a 
service-connected disability picture of occupational and 
social impairment with deficiencies in most areas and an 
inability to establish and maintain effective relationships.  

Accordingly, an increased rating of 70 percent for the 
service-connected PTSD is for application in this case.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the law and regulations governing 
the disbursement of VA monetary benefits.  



REMAND

As noted, the veteran is claiming that he precluded from 
performing substantially gainful employment due to the 
service-connected PTSD.  In light of the favorable action 
taken hereinabove, the Board finds that additional 
development is required.  

To determine the severity of the service-connected PTSD, the 
RO must obtain psychiatric treatment records from the Vet 
Center in Martinsburg, West Virginia and from the Spring 
City, Pennsylvania VA Outpatient Clinic.  If no psychiatric 
treatment records from these facilities exist, such should be 
documented in the claims file.  

The RO should obtain treatment records from the Southeastern 
Veterans' Center in Spring City, Pennsylvania.  

Thereafter, the RO must arrange for a VA psychiatric 
examination.  The examiner must list all symptoms and 
manifestations of the service-connected PTSD and comment on 
the severity of the service-connected disability, to include 
whether the veteran is precluded for performing substantially 
gainful employment due to the identified service-connected 
disability.  

The Board is also deferring further action with respect to 
the matter of whether the rating of the service-connected 
PTSD was properly reduced from 100 percent to 30 percent, 
effective on July 1, 2002 pending completion of the action 
requested hereinbelow.  

Finally, the Board notes that the veteran has recently 
submitted a VA Form 21-22.  Hence, his representation in this 
matter should be ascertained.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain all psychiatric 
treatment records from the Vet Center in 
Martinsburg, West Virginia and from the 
Spring City, Pennsylvania VA Outpatient 
Clinic.  If no psychiatric treatment 
records from these facilities exist, such 
should be documented in the claims file.  

2.  After securing the necessary release, 
the RO should take appropriate steps in 
order to obtain treatment records from 
Southeastern Veterans' Center in Spring 
City, Pennsylvania.  

3.  The RO should take appropriate steps 
to clarify the veteran's representation 
in this case.  

4.  The RO must schedule a VA examination 
to determine the current severity of the 
veteran's service-connected PTSD.  All 
symptoms of PTSD must be enumerated and 
the examiner should comment on the 
severity of each.  To the extent 
possible, the examiner should distinguish 
between psychiatric symptoms associated 
with PTSD and those associated with drug 
abuse and or physical disabilities.  
Based on his/her review of the case, the 
examiner should opine as to whether 
veteran is prevented from securing and 
following substantially gainful 
employment consistent with his 
educational and occupational background 
due the service-connected disability.  
The examiner is asked to review the 
claims file in conjunction with the 
examination and state on the examination 
report whether the claims file was 
available for review.  The examiner is 
asked to conduct all necessary diagnostic 
tests and to provide a rationale for all 
opinions and conclusions.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should undertake to 
adjudicate the issues of entitlement to a 
total compensation rating based on 
individual unemployability and whether 
the rating of the service-connected PTSD 
was properly reduced from 100 percent to 
30 percent, effective on July 1, 2002.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished with a Supplemental Statement 
of the Case that fully addressed these 
matters.  They should be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


